Citation Nr: 1204610	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  08-36 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for gouty arthritis of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1969 to September 1973 and from December 1973 to November 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  In a June 2008 rating decision the RO, in pertinent part, established service connection for PTSD and assigned a 50 percent rating effective from March 5, 2007.  A February 2009 rating decision continued a 20 percent rating for gouty arthritis of the feet.

The Board notes that the February 2009 rating decision also denied entitlement to a total disability rating based upon individual unemployability as a result of service-connected disabilities (TDIU) and that the Veteran did not appeal that determination.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court"), however, has held that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Bifurcation of a claim is generally a matter within VA discretion.  Id. at 455, n. 7.  The Board finds that the TDIU issue in this case involved multiple complex medical issues and was more appropriately addressed as a separate issue.  As the Veteran did not timely appeal the February 2009 decision denying a TDIU, the matter is not presently for appellate review.

The Board notes, however, that the Court has held that entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  Therefore, the extraschedular rating issue is addressed as part of the increased rating issues on appeal.

A review of the records also reveals that the RO denied entitlement to arthritis of the hands and neck in a March 2010 rating decision and that the Veteran did not appeal that determination.  The issues as listed on the title page of this decision are found to be the only matters remaining for appellate review.

The issue of entitlement to a rating in excess of 50 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  The Veteran's gouty arthritis of the feet is manifested by no more than symptom combinations productive of definite impairment of health with incapacitating exacerbation occurring three or more times a year.


CONCLUSION OF LAW

The criteria for an increased 40 percent rating, but no higher, for gouty arthritis of the feet have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Code 5002 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in letters from the RO dated in April 2007, February 2008, October 2008, and December 2009.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

With regard to an increased disability rating claim, the law requires VA to notify the claimant that to substantiate a claim the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify him or her of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores, 580 F.3d at 1270.  Adequate notice was provided in this case.

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in the April 2007 VCAA notice.  The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to these matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, private treatment records, and the Veteran's statements in support of his claims.  The Board finds that further attempts to obtain additional evidence would be futile.  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In Ardison v. Brown, 6 Vet. App. 405 (1994), the Court also held that an examination during a remission phase did not accurately reflect elements of a skin condition that had caused a Veteran to miss three to four months of work at a time.  The Court, however, has held that a disorder reported to have become inflamed approximately twice a year for a few days did not require an examination during a flare-up.  Voerth v. West, 13 Vet. App. 117, 122-23 (1999).  The Board finds that VA medical opinions obtained in this case as to the gouty arthritis issue are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  The December 2008 VA examiner noted the Veteran reported attacks of gout several times per year, but less than monthly, and there is no apparent dispute as to the frequency and duration of the attacks of gout during this appeal.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the increased rating claim for gouty arthritis of the feet would not cause any prejudice to the appellant.

Increased Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).

The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Upon award of service connection, separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011).  

Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2011).  The Court has held that disabilities may be rated separately without violating the prohibition against pyramiding unless the disorder constitutes the same disability or symptom manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994); see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of zero-percent ratings is consistent with requirement that service connection may be granted only in cases of currently existing disability).  

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2011).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2011).

VA regulations provide that gout is to be evaluated as under the criteria for rheumatoid arthritis, which as an active process warrants a 20 percent evaluation for one or two exacerbations a year in a well-established diagnosis, a 40 percent evaluation for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbation occurring three or more times a year, a 60 percent evaluation where the evidence demonstrates symptomatology less than the criteria for 100 percent but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbation occurring four or more times a year or a lesser number over prolonged periods, and a 100 percent evaluation for constitutional manifestations associated with active joint involvement that is totally incapacitating.  38 C.F.R. § 4.71a, Diagnostic Codes 5002, 5017 (2011). 

Diagnostic Code 5002 further provides that chronic residuals, such as limitation of motion or ankylosis, are to be rated under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5002, provided that limitation of motion is objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  An associated note provides that the ratings for the active process will not be combined with the residual ratings for limitation of motion or ankylosis.  Instead, the higher evaluation is to be assigned.  

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2011).

"[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  The Court has held that pain itself does not rise to the level of functional loss as contemplated by VA regulations, but that pain may result in functional loss if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  

In this case, service treatment records show the Veteran was treated for gout in the right great toe in January 1976.  Service connection for gouty arthritis of the right great toe assigned a noncompensable rating was established in an April 1980 rating decision.  

VA treatment records dated in December 2006 noted the Veteran had rigid hammertoe to the right second toe and hallus abducto valgus right with semi-rigid left second toe.  The diagnosis was history of gout with resultant gouty arthritis and hammertoe deformity with hallus abducto valgus.  Treatment records include diagnoses of gout, on allopurinol.

In correspondence dated in April 2007 the Veteran requested entitlement to an increased rating for his service-connected gout.  He asserted that his gout affected both feet and was at times so severe that he was unable to wear socks and shoes.  He stated that he took daily medication to prevent attacks of gout, but that he still experienced attacks just not as often.  

VA and private treatment records show the Veteran received treatment for gout.  A December 2007 VA treatment report included a diagnosis of gout with medication as treatment.  It was noted his last uric acid testing was normal.  

In a June 2008 rating decision the RO granted an increased 20 percent rating for gouty arthritis, bilateral feet.  The Veteran was notified of the decision and his appellate rights by correspondence dated in June 2008, but did not appeal.

In a June 2008 application for a total disability rating based upon individual unemployability as a result of service-connected disabilities the Veteran asserted, in essence, that he was at risk of losing his employment as a case manager as a result of his service-connected PTSD.  He reported he had missed time at work over the previous two and a half years to attend counseling appointments.  In a subsequent statement the Veteran's employer reported that from October 2007 to October 2008 he had used 239 hours of sick leave.  The Veteran reported in an undated statement that he had used 304.50 hours of sick leave from January 2007 to October 2008 because of his PTSD.  He did not indicate any time lost as a result of his gouty arthritis of the feet.

VA treatment records dated in November 2008 noted the Veteran's gout was stable.  It was also noted that the disorder was controlled.  

On VA examination in December 2008 the Veteran complained of recurrent attacks of gouty arthritis in the big toes about once per month which lasted about five days.  He described the attacks as severe and disabling, but stated that they responded well to therapy with daily medication support.  He reported the disorder had progressively worsened and that he had good results with medication and complete effectiveness in relieving symptoms.  Symptoms reported included weakness, pain, swelling, heat, redness, stiffness, and lack of endurance.  It was noted that there were flare-ups several times per year, but less than monthly, with a usual duration of five days.  The examiner also noted that the Veteran had hammertoe to the left second, third, and fourth toes and to the right second toe.  There was no evidence of claw foot, flatfoot, muscle atrophy of the feet, or other foot deformity.  There was hypertrophy to the first metatarsal joints.  X-ray examination revealed minimal degenerative changes to the first metatarsal joints.  The examiner provided a diagnosis of gouty arthritis of the feet and noted significant general occupational effects and increased absenteeism due to decreased mobility and pain.  It was further noted that the disorder prevented sports activities, had severe effects on chores and exercise, and had mild effects on recreational activities.  The examiner stated that the Veteran's gouty arthritis was intermittent, but that during his acute attacks he was unable to work as a social worker.  Since the attacks were only temporarily disabling it was noted that he was able to perform his duties as a social worker in between the attacks.  It was further noted that he had been employed fulltime as a social worker with a community action group for more than 20 years, but that he reported having lost seven weeks from work over the past 12 months as a result of a right knee disability.  

In correspondence dated in March 2009 the Veteran expressed disagreement with the assigned 20 percent rating for his gouty arthritis.  He asserted that a 40 percent rating was warranted.  In his June 2010 VA Form 9 he asserted, in essence, that his gout was not symptomatic on the day of his VA examination, but that during an attack his pain was easily evaluated as ten on a ten point scale.  He stated that during an attack he could not walk, stand, or wear shoes.  

On VA joints examination in December 2009 the Veteran reported having had multiple episodes of gout in the great toes over the years.  He reported he had experienced ankle pain five to six times over the past 10 to 15 years, but denied any deformity of loss of range of motion.  The examiner noted he was currently working fulltime as a social worker and had lost four weeks from work due to a left total knee arthroplasty.  It was noted that the Veteran had gouty arthritis in the metatarsophalangeal joints of both great toes, which usually only involved one joint at a time, and that he provided a strong history consistent with a much milder gouty arthritis in the ankles.  The examiner further noted that over the past five years his uric acid levels, identified as the cause of gout, had been in the normal range on allopurinol.  Subsequent VA treatment records include diagnoses of gout.  A January 2010 report noted the Veteran's gout was stable on daily allopurinol.

Based upon the evidence of record, the Board finds the Veteran's service-connected gouty arthritis of the bilateral feet are manifested by no more than symptom combinations productive of definite impairment of health with incapacitating exacerbation occurring three or more times a year.  The Board notes that although the medical evidence includes no objectively supported examination findings of gouty arthritis symptoms productive of definite impairment of health, the December 2008 examiner's opinion as to the frequency and severity of the Veteran's attacks is unequivocal.  There is no probative evidence of constitutional manifestations associated with active joint involvement that is totally incapacitating nor of a lesser degree of manifestations with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbation occurring four or more times a year or a lesser number over prolonged periods.  In fact, the Board finds there is no competent evidence indicating weight loss or anemia due to the gouty arthritis disability and that the December 2009 VA examiner specifically noted that over the past five years the Veteran's uric acid levels, the cause of his gout, had been in the normal range.

The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  The Veteran's assertions that he has experienced more frequent attacks of gouty arthritis to other part of his body are not support by the medical evidence of record and are found to be not competent.  The Board further finds that there is no evidence of limitation of motion or ankylosis to specific foot and/or ankle joints as to warranted separate or higher alternative evaluations.  Therefore, entitlement to an increased 40 percent rating, but no higher, for gouty arthritis of the feet must be granted.

The Court in Thun v. Peake, 22 Vet. App. 111 (2008), has established a three-step inquiry for determining whether a Veteran is entitled to extraschedular rating consideration.  First, determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that while there is likely some interference with the Veteran's employment due to his gouty arthritis of the feet, the Board finds the overall evidence of record in this case is not indicative of a marked interference with employment as a result of this disability.  The Board finds that any occupational impairment due to the Veteran's bilateral foot disability is clearly contemplated by the schedular rating which also provides for higher ratings than that currently assigned where there is even greater impairment.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 , is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337   (1996). 

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the Veteran's claim.


ORDER

Entitlement to an increased 40 percent rating, but no higher, for gouty arthritis to the feet is granted, subject to the regulations governing the payment of monetary awards.



REMAND

A review of the record shows the Veteran was provided adequate VCAA notice as to his remaining claim.  The Board finds, however, that the claim involves a complex disorder with inconsistent medical findings.  

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr, 21 Vet. App. at 312.  

In this case, the Veteran contends that his PTSD is more severe than reflected by the present 50 percent evaluation.  He has asserted that a 100 percent rating is warranted and that he is unemployable as a result of his PTSD, although the record shows he has been and is still working fulltime.  The Board notes that the available VA examination and treatment reports include inconsistent findings as to the severity of the Veteran's PTSD, specifically, as to his history of suicidal and homicidal ideation and suicidal attempts.  In correspondence received by VA in March 2009 the Veteran reported, in essence, that he had PTSD symptoms, including suicidal and homicidal ideation, that warranted at least a 70 percent rating.  

VA treatment records include an April 2010 report which noted the Veteran had past suicide attempts, the last of which was several years earlier.  An April 2008 examination report, however, noted he had suicidal and homicidal thoughts with no history of attempts or gestures.  VA treatment records provided by L.J.D., M.D., dated in February 2010 and July 2010 also appear to have been provided based upon information that the Veteran was unemployed at that time.  The Veteran's global assessment of functioning (GAF) scores over the course of this appeal have ranged from 50 to 65 without indication as to any specific worsening or improvement in disability.  Therefore, additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided treatment pertinent to the issue remaining on appeal.  After the Veteran has signed the appropriate releases, records not already of record should be obtained and associated with the claims folder.  

Appropriate VA efforts must be taken to obtain pertinent VA treatment reports.  All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be provided an appropriate VA examination for an opinion as to the current nature and extent of his service-connected PTSD.  The examination should be conducted following the protocol in VA's Review Examination for PTSD (last revised April 2, 2007).

All indicated tests and studies are to be performed.  The examiner should also comment as to the impact of the disability, itself or in conjunction with other service-connected disabilities on the Veteran's daily activities and his ability to maintain employment.  Prior to the examination, the claims folder and a copy of this remand must be made available for review of the case.  A notation to the effect that this records review took place should be included in the report of the examiner.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After completion of the above and any additional development deemed necessary, the RO should review the issue on appeal.  All applicable laws and regulations should be considered.  If any benefit sought remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


